PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
DRM Specialties, LLC
Application No. 16/176,260
Filed: 31 Oct 2018
For: METHOD AND APPRATUS FOR AVOIDANCE OF DAMAGE TO CONCEALED MECHANICAL SYSTEMS SUCH AS PLUMBING AND THE LIKE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the 37 CFR 1.137(a), filed July 6, 2022, requesting revival of the above-identified application. 

The petition under 37 CFR 1.137(a) is GRANTED.

A non-final Office action was mailed on September 25, 2019, which set a three month period for reply, with extensions of time available under 37 CFR 1.136(a). No extension of time pursuant to 37 CFR 1.136(a) being obtained, and no reply being filed, the application became abandoned on December 27, 2019. A Notice of Abandonment was mailed on March 30, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

Petitioner has submitted a proper reply to the September 25, 2019 non-final Office action in the form of an amendment, the petition fee of $1050, and an acceptable explanation of the circumstances giving rise to the failure to file a timely reply to the September 25, 2019 non-final Office action and the delay in filing grantable petition to revive the application. The entire delay appears to be unintentional. 

After the mailing of this decision, the application will be referred to Technology Center G.A.U. 3636 for the examiner of record’s consideration of the July 6, 2022 amendment.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET